Opinion by
Mr. Justice McCollum,
This was a proceeding instituted for the removal of tenants at the expiration of the term of their lease. It was brought and prosecuted in the city of Philadelphia before a magistrate and a jury. It was contested on two grounds. The first and main contention in the court of common pleas and in the Superior Court was that the magistrate erred in entertaining jurisdiction of the case under the act of March 21, 1772, and the second was that the summons was made returnable more than four days after the issuance of it. On the removal of the case to the court of common pleas No. 2, the principal question dis cussed by counsel was fully considered in an opinion by Wilt-bank, J., who specifically answered the objections made to the Act of February 5, 1875, P. L. 56, as violative of three'clauses of the constitution, to wit: the 6th and 7th sections of article 3, relating to legislation, and the 12th section of article 5, relating to the judiciary. The result of the hearing had in the common pleas was an affirmance of the judgment entered by the magistrate. This was followed by an appeal to the Superior Court with a like result and by an appeal from the Superior Court to the Supreme Court. There was no discrepancy or disagreement in the conclusion arrived at by the courts below respecting the constitutionality of the act of February 5, 1875, nor material difference in the reasoning on which the conclusion was based.
By the act of March 11, 1789, aldermen were substituted in the city of Philadelphia, for justices of the peace. It is declared in article 5, section 12, of the constitution that “in Philadelphia there shall be established for each 30,000 inhabitants, one court, not of record, of police and civil causes, with jurisdiction not exceeding $100 ; such courts shall be held by magistrates whose term of office shall be five years, . . . .” and who “ shall exercise such jurisdiction, civil and criminal except as herein provided, as is now exercised by aldermen, subject to *589such changes, not involving an increase of civil jurisdiction, or conferring political duties, as may be made by law.” It is also declared is said article and section that “ in Philadelphia the office of alderman is abolished.” The act of May 25, 1874, established the courts called for by section 12, article 3, of the constitution, and directed, inter alia, that each court should be held by two magistrates. A change in this respect was made in section 12 of the act of February 5, 1875, which section is as follows : “ The jurisdiction of each of said magistrates shall extend throughout the city and county of Philadelphia, and they shall be by virtue of their office ex officio justices of the peace; they shall have all the powers and shall exercise the same jurisdiction, civil and criminal, (except as herein otherwise provided) as is now by law exercised by aldermen of said city, and shall be liable to the'same limitations and restrictions, pains and penalties, that are now imposed upon aldermen by the laws of this commonwealth. Where by law two aldermen are now required to hear and determine any matter brought before them, the same jurisdiction shall be exercised by one magistrate.”
The principal, if not the only, ground of the appellant’s attack upon the act of 1875 is found in the last clause of section 12. The ground on which the attack was based was, as we have already seen, carefully considered and passed upon by the courts to which we have referred in another part of this opinion. It is not necessary to quote herein the whole or part of the opinions filed in said courts. It is sufficient to say of the opinions that they clearly expressed the views of the courts in which they were filed, and held that the act of 1875 was not in conflict with the constitution.
It has not been satisfactorily shown wherein the act of 1875 is violative of any provision of the constitution relating to the establishment of magistrate’s courts in Philadelphia. It cannot be justly charged that the act involves an increase of civil jurisdiction or confers political duties. It must therefore be regarded as legislation within the scope of, and in conformity with, section 12 of article 5. That the magistrate’s court is limited to a jurisdiction not exceeding $100 furnishes no bar to a participation of the magistrate in a proceeding under the act of March 21, 1772. It is not the justice of the peace or the *590magistrate who ascertains tlie damages recoverable in the proceeding under said act; it is the freeholders who constitute the jury on whom this duty rests and by whom it is exclusively discharged.
We cannot add anything to what was said by the judges of the courts below in their opinions respecting the clause in section 12 of the act of 1875, which requires one magistrate to exercise the same jurisdiction as was previously exercised by two aldermen. We cannot discover in this requirement any violation of the constitution, nor can we assent to the claim that section 6 of article 3 is violated as contended by the plaintiff. A sufficient answer to this contention is found in. the opinion of Judge Wiltba'nk.
The second assignment of error is sufficiently answered in the opinion of Judge Reedek, which will be found in 7 Pa. Superior Ct. 411.-
The specifications of error are overruled and the judgment is affirmed.